NEWS RELEASE For Immediate Release April 9, Canwest Global Communications Corp. Reports Second Quarter 2009 Results - Non-cash impairment charges recorded against Publishing, Canadian television as well as Australian television and Out-of-home - WINNIPEG–Canwest Global Communications Corp. (“Canwest” or the “Company”) today reported for the three months ended February 28, 2009 revenues of $637 million compared to $701 million for the same period last year. Operating profit(1) before restructuring and impairment expenses was $75 million for the second quarter, a decline of 31% compared to $109 million in the second quarter of fiscal For the first six months of fiscal 2009, revenues decreased 3% to $1.52 billion and operating profit before restructuring and impairment expenses declined by 22% to $295 million. For the three months ended February 28, 2009, the Company reported a net loss of $1.44 billion – including a non-cash $1.19 billion write-down of goodwill, intangible assets and property and equipment. Approximately 83% of the write-down relates to Canwest’s Publishing operations. For the six months ended February 28, 2009, the Company reported a net loss of $1.47 billion. The nature of the write-downs are consistent with those of other media organizations throughout North America and which reflect lower future profit expectations as a result of the current outlook for advertising in the operations. All are non-cash charges to income that do not affect Canwest’s liquidity, cash flows from operating activities, debt covenants or have any impact on future operations. For the three and six month period Canwest reported the following: Three months ended Six months ended in millions of dollars, except per share amounts February 28, 2009 February 29, 2008 February 28, 2009 February 28, 2008 Change Reported Results Revenue 637 701 1,522 1,567 (3 )% Operating profit before restructuringand impairments 75 109 295 379 (22 )% Operating profit 15 95 220 319 (31 )% Net earnings (loss) (1,436 ) (34 ) (1,469 ) 7 n/m EPS (8.09 ) (0.19 ) (8.27 ) 0.04 Adjusted Net Earnings2 Adjusted net earnings (loss) (44 ) (16 ) (16 ) 46 n/m Adjusted EPS (0.25 ) (0.09 ) (0.09 ) 0.26 “In spite of the recessionary economy and continued losses at most of our local television stations, our underlying businesses were able to generate $295 million in operating profits before restructuring and impairment expenses for the first half of the fiscal year,” Canwest President and CEO Leonard Asper said. “We continue to out-perform the industry in several areas including audience growth.
